TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00144-CV


Harry L. Sivley, Special Deputy Receiver of Comprehensive Health Services of Texas, Inc.,
d/b/a Wellchoice, Appellant

v.

Comprehensive Health Services, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-00-001863, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




NO. 03-08-00148-CV


Harry L. Sivley, Special Deputy Receiver of Comprehensive Health Services of Texas, Inc.,
d/b/a Wellchoice, Appellant

v.

N.S. Rangarajan, Robert B. Low, James W. Patton, Stanley R. Kirk, 
Mark D. Keshishian, and Jeffrey Richardon, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-03-00001, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	On February 12, 2009, at the joint request of the parties, we abated these appeals to
give the parties time to resolve their disputes.  On March 19, the parties filed joint motions to
dismiss, explaining that they have finalized the settlement of their disputes and asking that we
dismiss the appeals. (1)  We grant the motions and dismiss both appeals. 

					___________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
	Chief Justice Law Not Participating
Dismissed on Joint Motion
Filed:   March 26, 2009
1.   The parties ask that we dismiss the appeals with prejudice.  The phrase "with prejudice"
is used when disposing of a case at the trial court level, but when this Court dismisses an appeal, it
does so without any such notation.  See, e.g., Tex. R. App. P. 42.1 (appellate court may dismiss
appeal on motion of appellant or by joint agreement).